DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The preliminary amendment of 04/02/20 is noted where claims 15-23, 39-67 and 69-82 were canceled.  The claims therefore left for examination are 1-14, 24-38 and 68.

Priority
This application is a 371 of PCT/CA2018/051345 filed 10/24/18 which claims benefit from provisional application 62/597,494 filed 12/12/17 and claims benefit of provisional application 62/576,180 filed 10/24/17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6 and 8-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bogdanovych et al. (U.S. Patent 10,402,689).
In reference to claim 1, Bogdanovych et al. discloses a computing device to process an image (see column 1, lines 14-16, column 3, lines 28-36, column 5, lines 8-15, column 6, lines 35-41, column 11, lines 10-20 and Figures 1, 2 and 6 wherein Bogdanovych et al. discloses techniques for generating image masks using machine learning.  Bogdanovych et al. discloses utilizing a messaging system comprising an image client device that implements an image mask system for generating image masks for images.  Bogdanovych et al. discloses the image masks 
a storage unit to store and provide a convolutional neural network (CNN) configured to classify pixels of the image to determine whether each of the pixels is an object pixel or not an object pixel to define an object segmentation mask for an object in the image, wherein the CNN comprises a pre-trained network for image classification adapted to define the object segmentation mask and wherein the CNN is further trained using segmentation data (see column 11, lines 9-45, 54-67, column 12, lines 15-20, columns 18-19, lines 21-9 and Figures 6-8, 15, 16 wherein Bogdanovych et al. discloses the image mask system comprising a segmentation engine which trains a machine learning scheme on training data.  Bogdanovych et al. discloses the segmentation engine implemented via a convolutional neural network (CNN).  Bogdanovych et al. discloses the engine identifying pixels in an input image and classifying the pixels with labels, the labels corresponding to classes such as face, clothes, headwear, hair, etc..  Note, it is clear that the classifying of the segmentation engine is equivalent to Applicant’s “classify pixels…to determine whether each of the pixels is an object pixel or not an object pixel…”  Bogdanovych et al. discloses the classification to yield a mask of pixel data with the corresponding labels of classes.  Bogdanovych et al. further describes the CNN as trained using the segmented/classified image data.  Note, the Examiner interprets that since the CNN is trained before it is utilized in creating output data, that the CNN therefore operates on a “pre-trained” basis.  Lastly, Bogdanovych et al. discloses the image mask system implemented via a computer which is shown in at least Figures 15, 16 to comprise of multiple “storage units” to store data, instructions, etc.); and

In reference to claim 5, Bogdanovych et al. discloses all of the claim limitations as applied to claim 1 above in addition, Bogdanovych et al. discloses the post processing engine to refine pixel boundaries defined by the previous CNN processing, remove noise such as background data for example and output both mask and foreground image data (see column 11, lines 54-67, column 12, lines 14-28 and Figures 8-9).  Note, it is interpreted referring to at least the output #915 of Figure 9 of Bogdanovych et al. that the “segmentation data” is “course” as per comparison of input image #910 since smaller details in the input image are not classified.
In reference to claim 6, Bogdanovych et al. discloses all of the claim limitations as applied to claim 1 above in addition, Bogdanovych et al. explicitly discloses allowing the training data of the CNN to be manually labeled by human labelers (see at least 
In reference to claim 8, Bogdanovych et al. discloses all of the claim limitations as applied to claim 1 above in addition, Bogdanovych et al. discloses the engine identifying pixels in an input image and classifying the pixels with labels, the labels corresponding to classes such as face, clothes, headwear, hair, etc. (see at least column 11, lines 54-59 and column 12, lines 15-28).
In reference to claims 9-10, Bogdanovych et al. discloses all of the claim limitations as applied to claim 1 above in addition, Bogdanovych et al. further discloses the refinements made by the post processing engine to include at least color space conversion (see column 14, lines 39-52).
In reference to claim 11, Bogdanovych et al. discloses all of the claim limitations as applied to claim 1 above.  Bogdanovych et al. discloses utilizing a messaging system comprising an image client device that implements an image mask system for generating image masks for images (see column 3, lines 28-45, column 5, lines 8-15, column 6, lines 35-41).  Bogdanovych et al. disclose the client device hosting the messaging application which implements the image mask system, the client device further defined as possibly a mobile device with the messing application capable of processing image video sequences at runtime (see column 3, lines 17-27, 30-45 and columns 15-16, lines 63-11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogdanovych et al. (U.S. Patent 10,402,689).
In reference to claim 14, Bogdanovych et al. discloses all of the claim limitations as applied to claim 1 above.  Bogdanovych et al. disclose the client device hosting the messaging application which implements the image mask system, the client device further defined as possibly a mobile device with the messing application capable of processing image video sequences at runtime (see column 3, lines 17-27, 30-45 and columns 15-16, lines 63-11).  Although Bogdanovych et al. does disclose processing video data, Bogdanovych et al. does not explicitly disclose the video explicitly as a “selfie video.”  However, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the image mask processing techniques of Bogdanovych et al. specifically using sequences of “selfie” video types.  Motivation to perform such a modification would be to allow for video content from multiple sources to be capable of being processed by the techniques of Bogdanovych et al. therefore creating a more versatile processing/messaging type system.

Allowable Subject Matter
Claims 2, 7, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 24-38 and 68 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In reference to claim 24, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept of defining a hair segmentation mask by processing an image using a convolutional neural network applying a plurality of conv filters in a succession of conv layers to detect respective features, a first set of conv layers providing output which down samples the image from a first image resolution down to a minimum resolution and a second set of conv layers in the succession upsamples the output back to the first image resolution with the CNN being trained to minimize a mask image gradient consistency loss.
In reference to claims 25-38, these claims depend upon allowable claim 24 and are therefore also deemed allowable.
In reference to claim 68, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept of defining a hair segmentation mask by processing an image using a convolutional neural network applying a plurality of conv filters in a succession of conv layers to 

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shen et al. (U.S. Patent 10,867,416)
Shen et al. discloses methods and systems are provided for generating harmonized images for input composite images.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
3/31/21